Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 11/30/2021 has been entered.  Claims 1, 5, and 7-13 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection, and 101, and 112(b) rejection and 112(f) interpretation previously set forth in the Non-Final Office Action mailed 8/30/2021.

	Response to Arguments
Applicant’s arguments, see pages 10-15, filed 11/30/2021, with respect to the rejections of claims 1, 5, and 7-13 have been fully considered and are persuasive.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 1/30/2022.
Please cancel claim 4.
Please amend claims 1, 11, 12, and 13 as follows:
1.  An information processing apparatus, comprising: 
circuitry configured to: 
acquire sensor data necessary for generating model data at every specific time, along with a movement of a moving body movable on a floor;
calculate a movement amount of the moving body based on the acquired sensor data, wherein the movement amount is a difference between a height of the moving body in the first posture from the floor in a gravity direction and a height of the moving body in the second posture from the floor in the gravity direction;
calculate, based on the sensor data, an angle between a gravity acceleration vector of the moving body in a first posture and the gravity acceleration vector of the moving body in a second posture as a displacement amount;
determine whether a specific first condition is satisfied based on the calculated movement amount, wherein the specific first condition is satisfied if the difference is equal to or less than a second threshold value;
determine that a specific second condition is satisfied based on:
the calculated movement amount, and
the angle that is equal to or less than a specific threshold value; and
generate model data relating to the floor using the sensor data based on the determination that each of the specific first condition and the specific second condition is satisfied.

11.  An information processing method, comprising:
acquiring sensor data necessary for generating model data at every specific time, along with a movement of a moving body movable on a floor;
calculating a movement amount of the moving body based on the acquired sensor data, wherein the movement amount is a difference between a height of the moving body in the first posture from the floor in a gravity direction and a height of the moving body in the second posture from the floor in the gravity direction;
  calculating, based on the sensor data, an angle between a gravity acceleration vector of the moving body in a first posture and the gravity acceleration vector of the moving body in a second posture as a displacement amount;
determining whether a specific first condition is satisfied based on the calculated movement amount, wherein the specific first condition is satisfied if the difference is equal to or less than a second threshold value; and
determining that a specific second condition is satisfied based on: 
the calculated movement amount, and 
the angle that is equal to or less than a specific threshold value; and
generating model data relating to the floor using the sensor data based on the determination that each of the specific first condition and the specific second condition is satisfied.  

12.  A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: 
acquiring sensor data necessary for generating model data at every specific time, along with a movement of a moving body movable on a floor;
calculating a movement amount of the moving body based on the acquired sensor data, wherein the movement amount is a difference between a height of the moving body in the first posture from the floor in a gravity direction and a height of the moving body in the second posture from the floor in the gravity direction;
  calculating, based on the sensor data, an angle between a gravity acceleration vector of the moving body in a first posture and the gravity acceleration vector of the moving body in a second posture as a displacement amount;
determining whether to satisfy a specific first condition based on the calculated movement amount, wherein the specific first condition is satisfied if the difference is equal to or less than a second threshold value;
determining that a specific second condition is satisfied based on:
the calculated movement amount, and 
the angle that is equal to or less than a specific threshold value; and
generating model data relating to the floor using the sensor data based on the determination that each of the specific first condition and the specific second condition is satisfied.  

13.  A floor modeling system, comprising: 
a self-position estimation apparatus that is mounted on a moving body moving on a floor and is configured to be able to estimate a position of the moving body in a three-dimensional space; 
an acceleration sensor that is mounted on the moving body; and 
an information processing apparatus comprising:
circuitry configured to:
acquire sensor data necessary for generating model data at every specific time, along with a movement of the moving body movable on the floor;
calculate a movement amount of the moving body based on the acquired sensor data, wherein the movement amount is a difference between a height of the moving body in the first posture from the floor in a gravity direction and a height of the moving body in the second posture from the floor in the gravity direction;
calculate, based on the sensor data, an angle between a gravity acceleration vector of the moving body in a first posture and the gravity acceleration vector of the moving body in a second posture as a displacement amount;
determine whether a specific first condition is satisfied based on the calculated movement amount, wherein the specific first condition is satisfied if the difference is equal to or less than a second threshold value; 
[[determining]]determine that a specific second condition is satisfied based on:
the calculated movement amount, and
the angle that is equal to or less than a specific threshold value; and
generate model data relating to the floor using the sensor data based on the determination that each of the specific first condition and the specific second condition is satisfied.

Allowable Subject Matter
Claims 1, 5, and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, 12, and 13, Naman (US PGPUB 20190128677) discloses generating a set of gravity patches in a virtual map frame, wherein each gravity patch is determined to be a ground patch if the patch’s normal vector makes an angle less than a threshold with the gravity vector, and the patch center is located below the horizon.  Bleyer et al. (US PGPUB 20190114797) discloses detecting the location of a floor in a scene using images and the gravity vector.  Neither Naman, Bleyer, nor any other known prior art references teach or render obvious.  calculate a movement amount of the moving body based on the acquired sensor data, wherein the movement amount is a difference between a height of the moving body in the first posture from the floor in a gravity direction and a height of the moving body in the second posture from the floor in the gravity direction;
calculate, based on the sensor data, an angle between a gravity acceleration vector of the moving body in a first posture and the gravity acceleration vector of the moving body in a second posture as a displacement amount;
determine whether a specific first condition is satisfied based on the calculated movement amount, wherein the specific first condition is satisfied if the difference is equal to or less than a second threshold value;
determine that a specific second condition is satisfied based on:
the calculated movement amount, and
the angle that is equal to or less than a specific threshold value in the context of claims 1, 11, 12, and 13. 
Claims 5 and 7-10 are free from the prior art based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at telephone number 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619